10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

@ase 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 1lof22 Page ID #:468

NICOLA T. HANNA

United States Attorney

BRANDON D. FOX

Assistant United States Attorney

Chief, Criminal Division

BENJAMIN R. BARRON

Assistant United States Attorney

Chief, Santa Ana Branch Office

CHARLES E. PELL (Cal. Bar No. 210309)

Assistant United States Attorney

Santa Ana Branch Office
411 West Fourth Street, Suite 8000
Santa Ana, California 92701
Telephone: (714) 338-3542
Facsimile: (714) 338-3561
E-mail: charles.e.pell2@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

SOUTHERN DIVISION

 

 

UNITED STATES OF AMERICA, No. SA CR 19-00016-JVS
Plaintiff, PLEA AGREEMENT FOR DEFENDANT
DONGYUAN LI
Vv.
DONGYUAN LI,
Defendant.
1. This constitutes the plea agreement between DONGYUAN LI

(“defendant”) and the United States Attorney’s Office for the Central
District of California (the “USAO”) in the above-captioned case.

This agreement is limited to the USAO and cannot bind any other
federal, state, local, or foreign prosecuting, enforcement,
administrative, or regulatory authorities.

DEFENDANT’ S OBLIGATIONS

 

2. Defendant agrees to:

a. At the earliest opportunity requested by the USAO and

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Gase 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 2of 22 Page ID #:469

provided by the Court, appear and plead guilty to conspiracy to
commit immigration fraud in violation of 18 U.S.C. § 371; and visa
fraud in violation of 18 U.S.C. § 1546(a), which are charged in

counts one and two of the indictment in United States v. Dongyuan Li,

 

SA CR No. 19-00016-JVS.

b. Not contest facts agreed to in this agreement.

om Abide by all agreements regarding sentencing contained
in this agreement.

d. Appear for all court appearances, surrender as ordered
for service of sentence, obey all conditions of any bond, and obey
any other ongoing court order in this matter.

e. Not commit any crime; however, offenses that would be
excluded for sentencing purposes under United States Sentencing
Guidelines (“U.S.S.6.” or “Sentencing Guidelines”) § 4A1.2(c) are not
within the scope of this agreement.

f. Be truthful at all times with the United States
Probation and Pretrial Services Office and the Court.

g. Pay the applicable special assessments at or before
the time of sentencing unless defendant lacks the ability to pay and
prior to sentencing submits a completed financial statement on a form
to be provided by the USAO.

FORFEITURE AND FINANCTAL ACCOUNTABILITY

 

3. Defendant further agrees:

a. To forfeit all right, title, and interest in and to
all United States currency, property and assets, including the real
properties, vehicles, and currency listed in Exhibit 1 to this Plea
Agreement, which defendant admits constitute the proceeds of

defendant’s illegal activity and/or were used to facilitate

2

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Gase 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 3of22 Page ID#:470

defendant’s criminal activity.

b. To the Court’s entry of an order of forfeiture at or
before sentencing with respect to assets identified in Exhibit 1 and
to the forfeiture of the assets.

Cc. To take whatever steps are necessary to pass to the
United States clear title to the assets described above, including,
without limitation, the execution of a consent decree of forfeiture
and the completing of any other legal documents required for the
transfer of title to the United States.

d. Not to contest any administrative forfeiture
proceedings or civil judicial proceedings commenced against the
assets identified in Exhibit 1. With respect to any criminal
forfeiture ordered as a result of this plea agreement, defendant
waives the requirements of Federal Rules of Criminal Procedure 32.2
and 43(a) regarding notice of the forfeiture in the charging
instrument, announcements of the forfeiture sentencing, and
incorporation of the forfeiture in the judgment. Defendant
acknowledges that forfeiture of the assets is part of the sentence
that may be imposed in this case and waives any failure by the Court
to advise defendant of this, pursuant to Federal Rule of Criminal
Procedure 11(b) (1) (J), at the time the Court accepts defendant’s
guilty pleas.

e. Not to assist any other individual in any effort
falsely to contest the forfeiture of the assets described above.

f. Not to claim that reasonable cause to seize the assets
described above was lacking.

g. To prevent the transfer, sale, destruction, or loss of

any and all assets described above to the extent defendant has the

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Gase 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 4of22 Page ID #:471

ability to do so.

h. That forfeiture of assets described above shall not be
counted toward satisfaction of any special assessment, fine,
restitution, costs, or other penalty the Court may impose.

THE USAO’S OBLIGATIONS

 

4, The USAO agrees to:
a. Not contest facts agreed to in this agreement.
b. Abide by all agreements regarding sentencing contained

in this agreement.

on At the time of sentencing, move to dismiss the
remaining counts of the indictment as against defendant. Defendant
agrees, however, that at the time of sentencing the Court may
consider any dismissed charges in determining the applicable
Sentencing Guidelines range, the propriety and extent of any
departure from that range, and the sentence to be imposed.

d. At the time of sentencing, provided that defendant
demonstrates an acceptance of responsibility for the offenses up to
and including the time of sentencing, recommend a two-level reduction
in the applicable Sentencing Guidelines offense level, pursuant to
U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an
additional one-level reduction if available under that section.

e. Recommend that defendant be sentenced to a term of
imprisonment no higher than the low end of the applicable Sentencing
Guidelines range, provided that the offense level used by the Court
to determine that range is 17 or higher and provided that the Court
does not depart downward in offense level or criminal history
category. For purposes of this agreement, the low end of the

Sentencing Guidelines range is that defined by the Sentencing Table

 

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Gase 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 5of22 Page ID #:472

in U.S.S.G. Chapter 5, Part A, without regard to reductions in the
term of imprisonment that may be permissible through the substitution
of community confinement or home detention as a result of the offense
level falling within Zone B or Zone C of the Sentencing Table.

NATURE OF THE OFFENSES

 

5. Defendant understands that for defendant to be guilty of
the crime charged in count one of the Indictment, that is, Conspiracy
to commit immigration fraud, in violation of Title 18, United States
Code, Section 371, the following must be true: (1) beginning in or
about October 2013, and ending in or about March 2015, there was an
agreement between two or more persons to commit immigration fraud;
(2) defendant became a member of the conspiracy knowing of at least
one of its objects and intending to help accomplish it; and (3) one
of the members of the conspiracy performed at least one overt act for
the purpose of carrying out the conspiracy.

6. Defendant understands that for defendant to be guilty of
the crime charged in count two of the Indictment, that is, visa
fraud, in violation of Title 18, United States Code, Sections 1546(a)
and 2, the following must be true: (1) defendant assisted another to
make a false statement; (2) defendant acted with knowledge that the
statement was untrue; (3) the statement was material to the
activities or decisions of the United States Citizenship and
Immigration Services (USCIS), that is, it had a natural tendency to
influence, or was capable of influencing, the agency’s decisions or
activities; (4) the statement was made under penalty of perjury; and
(5) the statement was made on an application, affidavit, or other

document required by immigration laws or regulations.

 

 

 
10

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Gase 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 6of 22 Page ID #:473

PENALTIES

7. Defendant understands that the statutory maximum sentence
that the Court can impose for a violation of Title 18, United States
Code, Section 371, is: 5 years of imprisonment; a three-year period
of supervised release; a fine of $250,000 or twice the gross gain or
gross loss resulting from the offense, whichever is greatest; anda
mandatory special assessment of $100.

8. Defendant understands that the statutory maximum sentence
that the Court can impose for a violation of Title 18, United States
Code, Section 1546(a), is: 10 years of imprisonment; a three-year
period of supervised release; a fine of $250,000 or twice the gross
gain or gross loss resulting from the offense, whichever is greatest;
and a mandatory special assessment of $100.

9. Defendant understands, therefore, that the total maximum
sentence for all offenses to which defendant is pleading guilty is:
15 years’ imprisonment; a three-year period of supervised release; a
fine of $500,000 or twice the gross gain or gross loss resulting from
the offenses, whichever is greatest; and a mandatory special
assessment of $200.

10. Defendant understands that supervised release is a period
of time following imprisonment during which defendant will be subject
to various restrictions and requirements. Defendant understands that
if defendant violates one or more of the conditions of any supervised
release imposed, defendant may be returned to prison for all or part
of the term of supervised release authorized by statute for the
offense that resulted in the term of supervised release, which could
result in defendant serving a total term of imprisonment greater than

the statutory maximum stated above.

 

 

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

@ase 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 7of22 Page ID#:474

11. Defendant understands that, by pleading guilty, defendant
may be giving up valuable government benefits and valuable civic
rights, such as the right to vote, the right to possess a firearm,
the right to hold office, and the right to serve on a jury.
Defendant understands that once the court accepts defendant’s guilty
pleas, it will be a federal felony for defendant to possess a firearm
or ammunition. Defendant understands that the conviction in this
case may also subject defendant to various other collateral
consequences, including but not limited to revocation of probation,
parole, or supervised release in another case and suspension or
revocation of a professional license. Defendant understands that
unanticipated collateral consequences will not serve as grounds to
withdraw defendant’s guilty pleas.

12. Defendant understands that, if defendant is not a United
States citizen, the felony convictions in this case may subject
defendant to: removal, also known as deportation, which may, under
some circumstances, be mandatory; denial of citizenship; and denial
of admission to the United States in the future. The court cannot,
and defendant’s attorney also may not be able to, advise defendant
fully regarding the immigration consequences of the felony
convictions in this case. Defendant understands that unexpected
immigration consequences will not serve as grounds to withdraw
defendant’s guilty pleas.

FACTUAL BASIS

13. Defendant admits that defendant is, in fact, guilty of the
offenses to which defendant is agreeing to plead guilty. Defendant
and the USAO agree to the statement of facts provided below and agree

that this statement of facts is sufficient to support pleas of guilty

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Gase 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 8 of 22 Page ID #:475

to the charges described in this agreement and to establish the
Sentencing Guidelines factors set forth in paragraph 15 below but is
not meant to be a complete recitation of all facts relevant to the
underlying criminal conduct or all facts known to either party that
relate to that conduct.

Beginning in or around 2013 through March 2015, defendant,
together with others, operated a birth tourism business in Irvine,
California, and the People’s Republic of China (PRC), called You Win
USA Vacation Services Corporation (You Win). Generally, You Win
would assist pregnant foreign nationals (typically PRC nationals) to
travel to the United States and/or to remain in the United States to
give birth, so that their children would receive birthright U.S.
citizenship.

You Win’s pregnant customers would generally obtain nonimmigrant
visas from the U.S. government in order to come to the United States
and/or remain in the United States to give birth. Some of You Win’s
customers made false statements on their visa applications and/or to
U.S. immigration officials, and You Win sometimes assisted its
customers in doing so. For example, You Win sometimes instructed its
birth tourism customers to apply for their visas to come to the
United States early in their pregnancy so they would be able to
conceal their pregnancy from U.S. officials. In addition, You Win
assisted some of its customers in preparing and/or submitting visa
applications that You Win knew contained false statements. For
example, many of You Win’s customers’ visa applications would state
that the purpose of their trip to the United States was for business
and/or tourism; that the length of their stay would be approximately

eight to 14 days; and that they would be staying in Hawaii, New York,

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Gase 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 9of 22 Page ID #:476

or Los Angeles. In reality, many of those customers intended to come
to the United States to give birth; they sometimes intended to stay
in the United States for up to three months; and they intended to
stay in Irvine, California.

Once the customers’ visa applications had been filed, You Win’s
agents and employees in China would coach some of their Chinese
customers on how to pass the U.S. Consulate interview in China,
including by telling the customers to falsely say they were going to
stay in the United States for only two weeks. Once the customers
received their visas to travel to the United States, You Win’s agents
and employees in China would coach some of their Chinese birth
tourism customers on how to pass the U.S. Customs inspection at the
port of entry by concealing their pregnancies. You Win sometimes
directed its customers to book two flights: (a) the first flight from
China to Hawaii, instead of from China to Los Angeles International
Airport (LAX), because they believed that it would be easier to clear
U.S. Customs through Hawaii; and (b) the second flight from Hawaii to
LAX, which would then be considered a domestic flight with no U.S.
Customs check. At the time defendant operated the birth tourism
business, Defendant was generally aware that You Win’s agents and
employees in China would assist You Win’s customers in submitting
applications for nonimmigrant visas and/or visa extensions; that some
of those applications might contain the above-identified false
statements; and that You Win “trained” its customers on how to pass
interviews with U.S. immigration and/or customs officials, including
by telling its customers how to respond to certain questions and to
conceal their pregnancies.

Between on or around December 2014 to March 2015, defendant, who

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

G

ase 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 10o0f 22 Page ID #:477

resided in Irvine, California, received and housed You Win’s
customers after they arrived in the United States. While You Win’s
customers were in the United States, Defendant provided various
services to them, including housing, meals, transportation, and other
miscellaneous services. Defendant hired several persons in Irvine,
California, to assist her with providing these services to You Win’s
customers.

Defendant also received wire transfers from China, some of which
were used to promote, further, or facilitate You Win’s activities in
the United States. This includes Defendant making payments for the
apartments that she and others had leased in Irvine, California,
which You Win used to house their customers. This includes a payment
of $30,965 on October 3, 2013, and a payment of $30,321.23 on
November 4, 2013.

Chinese birth tourism customer X.Y.L.

 

Defendant assisted Chinese national X.Y.L., once that customer
was in the United States, to fraudulently obtain a visa extension to
stay in the United States to give birth.

Customer X.Y.L. ultimately needed to obtain a visa extension to
be able to remain in the United States so she could give birth,
because immigration officers at LAX had admitted her to remain in the
United States for only 15 days, which was not enough time for her to
stay and give birth in the United States. Defendant helped that
customer to fraudulently obtain a visa extension so she could stay in
the United States to give birth. Part of the visa extension
application was submitting proof of sufficient funds. On January 16,
2015, defendant left a voicemail message to that customer, telling

the customer that defendant would “transfer the money from my account

10

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

CG

ase 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 11of22 Page ID#:478

F

to yours first, so you get a proof of funds,” in order to trick U.S.
Immigration that the customer had sufficient resources to qualify for
a visa extension. Defendant then transferred approximately $96,000
to the customer’s bank account so the customer could use it with her
visa extension application to show as proof of sufficient funds. On
January 23, 2015, defendant assisted Chinese birth tourism customer
X.Y.L. to file an application with USCIS to extend her visa, which

defendant knew contained false statements.

SENTENCING FACTORS

 

14. Defendant understands that in determining defendant's
sentence the Court is required to calculate the applicable Sentencing
Guidelines range and to consider that range, possible departures
under the Sentencing Guidelines, and the other sentencing factors set
forth in 18 U.S.C. § 3553(a). Defendant understands that the
Sentencing Guidelines are advisory only, that defendant cannot have
any expectation of receiving a sentence within the calculated
Sentencing Guidelines range, and that after considering the
Sentencing Guidelines and the other § 3553(a) factors, the Court will
be free to exercise its discretion to impose any sentence it finds
appropriate up to the maximum set by statute for the crimes of
conviction.

15. Defendant and the USAO agree to the following applicable
Sentencing Guidelines factors:

Counts One and Two:

 

Base Offense Level: 11 [U.S.S.G. § 242.1 (a)]
Defendant and the USAO agree to leave open for the Court’s
determination the issues of (1) the number of fraudulent visa

applications involved in the offense under U.S.S.G. § 2L2.1(b) (2);

11

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

G

 

 

ase 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 12 of 22 Page ID #:479

(2) whether defendant had an aggravating role in the offense as a
manager or supervisor under U.S.S.G. § 3Bl.1(b) only; and (3) whether
defendant had a mitigating role in the offense as a minor participant
under U.S.S.G. § 3B1.2(b) only. The USAO agrees not to request or
recommend that defendant receive an aggravating role adjustment as an
organizer or leader under U.S.S.G. § 3Bl.1(a), and Defendant agrees
not to request or recommend a mitigating role adjustment as a minimal
participant under U.S.S.G. § 3B1.2(a). Defendant and the USAO
reserve the right to argue that additional specific offense
characteristics, adjustments, and departures under the Sentencing
Guidelines are appropriate.

16. Defendant understands that there is no agreement as to
defendant’s criminal history or criminal history category.

17. Defendant and the USAO reserve the right to argue for a
sentence outside the sentencing range established by the Sentencing
Guidelines based on the factors set forth in 18 U.S.C. § 3553(a) (1),
(a) (2), (a) (3), (a) (6), and (a) (7).

WAIVER OF CONSTITUTIONAL RIGHTS

 

18. Defendant understands that by pleading guilty, defendant
gives up the following rights:
a. The right to persist in a plea of not guilty.
b. The right to a speedy and public trial by jury.
om The right to be represented by counsel -- and if
necessary have the court appoint counsel -- at trial. Defendant

understands, however, that defendant retains the right to be

represented by counsel -—- and if necessary have the court appoint
counsel -- at every other stage of the proceeding.
d. The right to be presumed innocent and to have the

12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

G

 

ase 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 13 of 22 Page ID #:480

burden of proof placed on the government to prove defendant guilty
beyond a reasonable doubt.

e. The right to confront and cross-examine witnesses
against defendant.

f. The right to testify and to present evidence in
opposition to the charges, including the right to compel the
attendance of witnesses to testify.

g. The right not to be compelled to testify, and, if
defendant chose not to testify or present evidence, to have that
choice not be used against defendant.

h. Any and all rights to pursue any affirmative defenses,
Fourth Amendment or Fifth Amendment claims, and other pretrial
motions that have been filed or could be filed.

19. Understanding that the government has in its possession
digital devices and/or digital media seized from defendant, defendant
waives any right to the return of digital data contained on those
digital devices and/or digital media and agrees that if any of these
digital devices and/or digital media are returned to defendant, the
government may delete all digital data from those digital devices
and/or digital media before they are returned to defendant.

WAIVER OF APPEAL OF CONVICTIONS

 

20. Defendant understands that, with the exception of an appeal
based on a claim that defendant’s guilty pleas were involuntary, by
pleading guilty defendant is waiving and giving up any right to
appeal defendant’s convictions on the offenses to which defendant is
pleading guilty. Defendant understands that this waiver includes,
but is not limited to, arguments that the statutes to which defendant

is pleading guilty are unconstitutional, and any and all claims that

13

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

G

 

ase 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 14o0f 22 Page ID #:481

the statement of facts provided herein is insufficient to support
defendant’s pleas of guilty.

WATVER OF APPEAL OF SENTENCE AND COLLATERAL ATTACK

 

21. Defendant gives up the right to appeal all of the
following: (a) the procedures and calculations used to determine and
impose any portion of the sentence; (b) the term of imprisonment
imposed by the Court, including, to the extent permitted by law, the
constitutionality or legality of defendant’s sentence, provided that
the Court imposes a term of imprisonment of no more than 33 months;
(c) the fine imposed by the court, provided it is within the
statutory maximum; (d) the term of probation or supervised release
imposed by the Court, provided it is within the statutory maximum;
(e) any forfeiture ordered by the Court pursuant to paragraph 2
above; and (f) any of the following conditions of probation or
supervised release imposed by the Court: the conditions set forth in
General Order 18-10 of this Court; the drug testing conditions
mandated by 18 U.S.C. $§ 3563(a) (5) and 3583(d); the alcohol and drug
use conditions authorized by 18 U.S.C. § 3563(b) (7); and any
conditions of probation or supervised release agreed to by defendant
in paragraph 2 above.

22. Defendant also gives up any right to bring a post-
conviction collateral attack on the convictions or sentence, except a
post-conviction collateral attack based on a claim of ineffective
assistance of counsel, a claim of newly discovered evidence, or an
explicitly retroactive change in the applicable Sentencing
Guidelines, sentencing statutes, or statutes of conviction.
Defendant understands that this waiver includes, but is not limited

to, arguments that the statutes to which defendant is pleading guilty

14

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

G

ase 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 15o0f22 Page ID #:482

are unconstitutional, and any and all claims that the statement of
facts provided herein is insufficient to support defendant’s pleas of
guilty.

23. The USAO agrees that, provided (a) all portions of the
sentence are at or below the statutory maximum specified above and
(bo) the Court imposes a term of imprisonment of no less than 24
months, the USAO gives up its right to appeal any portion of the
sentence.

RESULT OF WITHDRAWAL OF GUILTY PLEAS

 

24. Defendant agrees that if, after entering guilty pleas
pursuant to this agreement, defendant seeks to withdraw and succeeds
in withdrawing defendant’s guilty pleas on any basis other than a
claim and finding that entry into this plea agreement was
involuntary, then (a) the USAO will be relieved of all of its
obligations under this agreement; and (b) should the USAO choose to
pursue any charge that was either dismissed or not filed as a result
of this agreement, then (i) any applicable statute of limitations
will be tolled between the date of defendant’s signing of this
agreement and the filing commencing any such action; and
(ii) defendant waives and gives up all defenses based on the statute
of Limitations, any claim of pre-indictment delay, or any speedy
trial claim with respect to any such action, except to the extent
that such defenses existed as of the date of defendant’s signing this
agreement.

EFFECTIVE DATE OF AGREEMENT

 

25. This agreement is effective upon signature and execution of
all required certifications by defendant, defendant’s counsel, and an

Assistant United States Attorney.

15

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

G

 

ase 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 16 of 22 Page ID #:483

BREACH OF AGREEMENT

 

26. Defendant agrees that if defendant, at any time after the
Signature of this agreement and execution of all required
certifications by defendant, defendant’s counsel, and an Assistant
United States Attorney, knowingly violates or fails to perform any of
defendant’s obligations under this agreement (“a breach”), the USAO
may declare this agreement breached. All of defendant’s obligations
are material, a single breach of this agreement is sufficient for the
USAO to declare a breach, and defendant shall not be deemed to have
cured a breach without the express agreement of the USAO in writing.
Tf the USAO declares this agreement breached, and the Court finds
such a breach to have occurred, then: (a) if defendant has previously
entered guilty pleas pursuant to this agreement, defendant will not
be able to withdraw the guilty pleas, and (b) the USAO will be
relieved of all its obligations under this agreement.

27. Following the Court’s finding of a knowing breach of this
agreement by defendant, should the USAO choose to pursue any charge
that was either dismissed or not filed as a result of this agreement,
then:

a. Defendant agrees that any applicable statute of
limitations is tolled between the date of defendant’s signing of this
agreement and the filing commencing any such action.

b. Defendant waives and gives up all defenses based on
the statute of limitations, any claim of pre-indictment delay, or any
speedy trial claim with respect to any such action, except to the
extent that such defenses existed as of the date of defendant’s
Signing this agreement.

c. Defendant agrees that: (1) any statements made by

16

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

G

ase 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 17 of 22 Page ID #:484

defendant, under oath, at the guilty plea hearing (if such a hearing
occurred prior to the breach); (ii) the agreed to factual basis
statement in this agreement; and (iii) any evidence derived from such
statements, shall be admissible against defendant in any such action
against defendant, and defendant waives and gives up any claim under
the United States Constitution, any statute, Rule 410 of the Federal
Rules of Evidence, Rule 1li(f) of the Federal Rules of Criminal
Procedure, or any other federal rule, that the statements or any
evidence derived from the statements should be suppressed or are
inadmissible.

COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

 

OFFICE NOT PARTIES

 

28. Defendant understands that the Court and the United States
Probation and Pretrial Services Office are not parties to this
agreement and need not accept any of the USAO’s sentencing
recommendations or the parties’ agreements to facts or sentencing
factors.

29. Defendant understands that both defendant and the USAO are
free to: (a) supplement the facts by supplying relevant information
to the United States Probation and Pretrial Services Office and the
Court, (b) correct any and all factual misstatements relating to the
Court's Sentencing Guidelines calculations and determination of
sentence, and (c) argue on appeal and collateral review that the
Court’s Sentencing Guidelines calculations and the sentence it
chooses to impose are not error, although each party agrees to
maintain its view that the calculations in paragraph 15 are
consistent with the facts of this case. While this paragraph permits

both the USAO and defendant to submit full and complete factual

17

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Gase 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 18 of 22 Page ID #:485

information to the United States Probation and Pretrial Services
Office and the Court, even if that factual information may be viewed
as inconsistent with the facts agreed to in this agreement, this
paragraph does not affect defendant’s and the USAO’s obligations not
to contest the facts agreed to in this agreement.

30. Defendant understands that even if the Court ignores any
sentencing recommendation, finds facts or reaches conclusions
different from those agreed to, and/or imposes any sentence up to the
maximum established by statute, defendant cannot, for that reason,

withdraw defendant’s guilty pleas, and defendant will remain bound to

fulfill all defendant’s obligations under this agreement. Defendant
understands that no one -- not the prosecutor, defendant’s attorney,
or the Court -- can make a binding prediction or promise regarding

the sentence defendant will receive, except that it will be within
the statutory maximum.

NO ADDITIONAL AGREEMENTS

 

31. Defendant understands that, except as set forth herein,
there are no promises, understandings, or agreements between the USAO
and defendant or defendant’s attorney, and that no additional
promise, understanding, or agreement may be entered into unless in a
writing signed by all parties or on the record in court.

///
/// '
///

18

 

 

 
Case 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 19 of 22 Page ID #:486

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27

28

 

 

PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

32. The parties agree that this agreement will be considered
part of the record of defendant’s guilty plea hearing as if the
entire agreement had been read into the record of the proceeding.
AGREED AND ACCEPTED
UNITED STATES ATTORNEY’S OFFICE
FOR THE CENTRAL DISTRICT OF
CALIFORNIA

NICOLA T. HANNA
United /} tes Attorney

   
 
   

 

a 08/28 20(4

CHARERS FE. PELL Date |
Assistant United States Attorney
Santa Ana Branch Office

Nb oY. 2” 20/9

DONGYUAN LI Date
Defendart

B28 14

 

 

THOMAS ‘P. O'BRIEN Date
Attorney for Defendant DONGYUAN LI

CERTIFICATION OF DEFENDANT

 

This agreement has been read to me in Chinese (Mandarin), the
language I understand best. I have had enough time to review and
consider this agreement, and I have carefully and thoroughly
discussed every part of it with my attorney. I understand the terms
of this agreement, and I voluntarily agree to those terms. I have
discussed the evidence with my attorney, and my attorney has advised
me of my rights, of possible pretrial motions that might be filed, of
possible defenses that might be asserted either prior to or at trial,
of the sentencing factors set forth in 18 U.S.C. § 3553(a), of
relevant Sentencing Guidelines provisions, and of the consequences of

entering into this agreement. No promises, inducements, or

19

 

 

 
Case 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 20 of 22 Page ID #:487

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

representations of any kind have been made to me other than those
contained in this agreement. No one has threatened or forced me in
any way to enter into this agreement. I am satisfied with the
representation of my attorney in this matter, and I am pleading
guilty because I am guilty of the charges and wish to take advantage

of the promises set forth in this agreement, and not for any other

 

 

 

reason.
\ ey
NK 08 9.2019
DONGYUAN LT Date
Defendant

CERTIFICATION OF INTERPRETER

 

I, Lig Ling WAARTA/ , am fluent in the written and spoken

 

English and Chinese (Mandarin) languages. I accurately translated
this entire agreement from English into Chinese (Mandarin) to
defendantf DONGYUAN LI on this date.

—
INTERPREGER Date °

CERTIFICATION OF DEFENDANT’ S ATTORNEY

 

EF am DONGYUAN LI's attorney. I have carefully and thoroughly
discussed every part of this agreement with my client. Further, I
have fully advised my client of her rights, of possible pretrial
motions that might be filed, of possible defenses that might be
asserted either prior to or at trial, of the sentencing factors set
forth in 18 U.S.C. § 3553(a), of relevant Sentencing Guidelines
provisions, and of the consequences of entering into this agreement.
To my knowledge: no promises, inducements, or representations of any
kind have been made to my client other than those contained in this
agreement; no one has threatened or forced my client in any way to

enter into this agreement; my client’s decision to enter into this

20

 

 

 
Case 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 21 of 22 Page ID #:488

10
11
12
13
14
15
16
17
18
19
20
ai
22
23
24
25
26
27

28

 

 

agreement is an informed and voluntary one; and the factual basis set
forth in this agreement is sufficient to support my client’s entry of
guilty pleas pursuant to this agreement.

THOMAS P. O'BRIEN Date -
Attorney for Defendant DONGYUAN LI

 

21

 

 
Case 8:19-cr-00016-JVS Document 65 Filed 08/29/19 Page 22 of 22 Page ID #:489

Exhibit 1 to Dongyuan Li Plea Agreement

 

List of forfeited assets

 

1. Real Property:

a.

30198 Powderhorn Lane, Murrieta, California 92563

2. Currency:

a.

b.

$364,030.81 HSBC Bank Check #500381209 from account
+ 2 873

$1,953.16 East West Bank Cashier’s Check #101016991
from account # (2457

$151,777.40 Bast West Bank Cashier’s Check #101016992

from account + NN 596

$230,138.23 East West Bank Cashier’s Check #101016993
from account # (4987
$6,183.23 Bank of America Cashier’s Check #9495824279

from account # E717
$36,448.65 Bank of America Cashier’s Check #9495824489

from account #2930

$81,463.93 Bank of America Cashier’s Check

+} 4486;

$3,807.71 Bank of America Cashier’s Check #94283;
$586.99 cashier’s check converted from $586.99 cash

3. Vehicles:

oOaAaadaan

2015 Mercedes Benz GL350 VIN¢ Es 45327
2014 Nissan NV3500 VIN+ SN 62474

2015 Toyota Sienna LE VIN# E55 2823

2015 Mercedes Benz GL Class VIN (NA S0633
2014 Mercedes Benz S Class VIN# (O38 7727
